FILE COPY




                                In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00478-CR

                         EX PARTE CEDRIC RICHARDSON



                    On Appeal from Criminal District Court No. 1
                               Tarrant County, Texas
                            Trial Court No. 1503620D


                                        ORDER

      Exhibits to the reporter’s record must be filed electronically via the TAMES

web portal as mandated by appendix C to the Texas Rules of Appellate Procedure and

by the Uniform Format Manual for Texas Reporters’ Records.                 It is not the

responsibility of the appellate court to prepare and file the reporter’s record. That is

the responsibility, and obligation, of the court reporter. See Tex. R. App. P. 35.3(b).

      After Andrea L. Reed, official court reporter for Criminal District Court No. 1,

certified to this court that she was unable to convert several exhibits “into a format

and/or size compatible with the requirements of the TAMES portal,” we ordered the
                                                                                FILE COPY




trial court clerk to deliver the original exhibits to the court.1 We reviewed the exhibits

and determined that all but one of them could be uploaded via the TAMES records

submission portal (RSP).      Accordingly, we returned the exhibits that could be

uploaded electronically to the trial court clerk and ordered Andrea L. Reed to upload

them to the TAMES RSP in compliance with the applicable rules.

       Andrea L. Reed uploaded all those exhibits but one, State’s Exhibit 187, to the

TAMES RSP. On February 2, 2021, she certified that she had been unable to convert

State’s Exhibit 187, stating, “Diligent attempts have been made to convert this exhibit,

and it just cannot be done on my end. The original is on file with the Tarrant County

Clerk’s Office.” After receiving this certification, we again reviewed the original

State’s Exhibit 187 and again determined that it could be uploaded via the TAMES

RSP—this court’s staff actually converted the exhibit to a format supported by VLC

media player and confirmed that it could be successfully uploaded to the TAMES

RSP.



       1Dealing  with original exhibits impedes not only this court’s operations but also
those of the Court of Criminal Appeals when the clerk of this court must send the
record to the Court of Criminal Appeals upon the filing of a petition for discretionary
review. See Tex. R. App. P. 68.7. When the entire record is not filed electronically,
the court of appeals must maintain and send original exhibits to the Court of Criminal
Appeals separate and apart from the remaining electronic portion of the record, thus
increasing the workload and organizational burden on both courts. Furthermore, the
requirement that an original document be delivered to the court of appeals when an
electronic copy of that document could have been uploaded adds unnecessary risk
that the original document could be lost or misplaced in transit or during the appellate
process.
                                            2
                                                                                  FILE COPY




       It is not sufficient for a court reporter to claim summarily that filing an exhibit

electronically “just cannot be done” when the contrary is actually true: converting and

uploading State’s Exhibit 187 to the RSP have in fact been accomplished by this

court’s staff. If the court reporter believes that electronically filing State’s Exhibit 187

“just cannot be done,” the court reporter either does not have sufficient equipment,

or has not acquired sufficient knowledge, to file the exhibit in accordance with the

rules. But the responsibility for obtaining the appropriate equipment and knowledge

to file the reporter’s record electronically, as required by appendix C to the Texas

Rules of Appellate Procedure and the Uniform Format Manual for Texas Reporters’

Records, lies with the court reporter. It is not this court’s obligation to prepare and

upload the record, including exhibits, for the court reporter.2

       Accordingly, it is ORDERED that court reporter Andrea L. Reed upload

State’s Exhibit 187 in an electronic format to the TAMES RSP in compliance with the

applicable rules on or before 5:00 p.m. on Friday, March 5, 2021.                      NO

EXTENSION OF TIME WILL BE GRANTED. If the exhibit is not filed by the

deadline, court reporter Andrea L. Reed may be required to show cause why she

should not be held in contempt of court for failing to file the complete, compliant

reporter’s record in a timely manner.
       2This court’s staff is willing to share technical knowledge with court reporters
about the methods of converting exhibits to an electronic format that conforms to the
size and format requirements of the TAMES RSP, but the responsibility and
obligation of uploading the reporter’s record to the TAMES RSP remains with the
court reporter.
                                             3
                                                                             FILE COPY




       We direct the clerk of this court to send a copy of this order to court reporter

Andrea L. Reed via commercial delivery service and electronic mail; the attorneys of

record; the trial court judge; and the trial court clerk.

       Dated February 26, 2021.


                                                            Per Curiam




                                              4